Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed on 9/27/2021 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,132,309. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and patents claim programming a PLD to implement a plurality of protocols based on configuration data.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 3, “the controller” lack proper antecedent basis since it was not mentioned previously.  
In claim 11, line 9, it is not clear what is meant by “the programmable logic device is configured to reconfigurable”.
In claim 14, line 4, it is not clear what is meant by “determine a determined protocol”.
In claim 16, lines 4 and 5, it is not clear what is meant by “programmed to one of one or more states”.
In claim 16, line 6, “one or more requests received” lacks proper antecedent basis since it was not mentioned previously.
In claim 17, lines 4 and 5, it is not clear what is meant by “an operation of a third layer corresponding to the first layer and an operation of a fourth layer corresponding to the second layer”. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (U.S. Patent No. 7,019,558 B1), hereafter referred to as Jacobson’558 in view of Lawman (U.S. Patent No. 6,049,222), hereafter referred to as Lawman’222.
	Referring to claim 1, Jacobson’558, as claimed, a storage device (see Fig. 1) comprising: a memory device (FPGA have memories to store configuration data, see Col. 2, line 46 to Col. 3, line 13); the controller (system board with FPGA 124, see Fig. 1) configured to receive packets from an external host of the storage device, and process the packets to control the memory device (system board 124 controllable by configuration system 112, see Col. 3, lines 48-51), wherein the controller comprises: a fixed-protocol circuit configured to process a first packet of the packets, the first packet corresponding to a first protocol (the SelectMAP protocol used for quick configuration during initial stages, see Col. 3, lines 54-57); and a programmable logic device (system board with FPGA 124, see Fig. 1) configured to process a second packet and a third packet of the packets, the second packet corresponding to a second protocol, and the third packet corresponding to a third protocol, wherein the programmable logic device is programmed to a first state for implementing the second protocol based on first configuration data, and to a second state for implementing the third protocol based on second configuration data (implementing various protocols on FPGA, see Col. 3, lines 51-63).
	However, Jacobson’558 does not appear to disclose the memory device is non-volatile.  
	Lawman’222 discloses the memory device is non-volatile (FPGA comprising nonvolatile memory, see Figs. 12-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobson’558’s invention to comprise the memory device is non-volatile, as taught by Lawman’222, in order to configure the device very rapidly (see Col. 10, lines 5-18).
As to claim 2, Jacobson’558 also discloses the controller further comprises a first switch circuit configured to provide a packet of the packets to one of the fixed-protocol circuit and the programmable logic device (communication with system board with FPGA 124, see Fig. 1 and Col. 1, lines 46-58).
As to claim 3, Jacobson’558 also discloses the controller further comprises: protocol manager configured to determine a protocol corresponding to the packet (selecting various protocols to program FPGA, see Col. 3, lines 51-63; also note: Col. 6, lines 58-67). 
As to claim 4, Jacobson’558 also discloses when the determined protocol is the first protocol, the protocol manager is further configured to control the first switch such that the packet is provided to the fixed-protocol circuit (the SelectMAP protocol used for quick configuration during initial stages, see Col. 3, lines 54-57).
As to claim 5, Jacobson’558 also discloses the protocol manager is further configured to control the first switch such that the packet is provided to the programmable logic device when the determined protocol is not the first protocol (communication to system board with FPGA 124 for various protocols with switch, see Fig. 1).
As to claim 6, Jacobson’558 also discloses when the determined protocol is the third protocol and the programmable logic device programmed to the first state, the protocol manager is further configured to reprogram the programmable logic device to the second state and then provide the request to the programmable logic device (selecting various protocols to program FPGA, see Col. 3, lines 51-63; also note: Col. 7, lines 5-11, 47-51 and Fig. 3).
As to claim 7, Jacobson’558 also discloses the controller further comprises a buffer configured to buffer the packet, while the programmable logic device is reprogrammed from the first state to the second state (FPGA configured with data from a configuration file by a configuration system, see Col. 2, lines 33-36 and Fig. 1).
As to claim 8, Jacobson’558 also discloses the first configuration data and the second configuration data are stored in the nonvolatile memory device (FPGA configured with data from a configuration file by a configuration system, see Col. 2, lines 33-36 and Fig. 1; also note: adapted to both volatile and nonvolatile technologies).
As to claim 9, Jacobson’558 also discloses the controller further comprises a memory interface circuit configured to exchange data with the nonvolatile memory device based on the packet processed by the fixed-protocol circuit or the programmable logic device (FPGA have memories to store configuration data, see Col. 2, line 46 to Col. 3, line 13).
As to claim 10, Jacobson’558 also discloses the controller further comprises a host interface circuit configured to receive the packets from the external host through a network (user input to computer 116 configuring data through configuration port of FPGA, see Col. 4, lines 17-25).
Referring to claim 11, Jacobson’558, as claimed, a storage device (see Fig. 1) comprising: a memory device (FPGA have memories to store configuration data, see Col. 2, line 46 to Col. 3, line 13); and a controller (system board with FPGA 124, see Fig. 1) including a fixed-protocol circuit and a programmable logic device, wherein the fixed-protocol circuit is configured to implement a first protocol (the SelectMAP protocol used for quick configuration during initial stages, see Col. 3, lines 54-57) such that the memory device stores or outputs data corresponding to a first packet which is received from an external host of the storage device (system board 124 controllable by configuration system 112, see Col. 3, lines 48-51), the first packet corresponding to the first protocol, and the programmable logic device is configured to reconfigurable, based on packets which are received from the external host to adaptively implement a plurality of protocols depending on the packets such that the memory device stores or outputs data corresponding to the packets, the packets corresponding to the plurality of protocols (selecting various protocols to program FPGA, see Col. 3, lines 51-63).
	However, Jacobson’558 does not appear to disclose the memory device is non-volatile.  
	Lawman’222 discloses the memory device is non-volatile (FPGA comprising nonvolatile memory, see Figs. 12-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobson’558’s invention to comprise the memory device is non-volatile, as taught by Lawman’222, in order to configure the device very rapidly (see Col. 10, lines 5-18).
As to claim 12, Jacobson’558 also discloses when a second packet corresponding to a second protocol is received from the external host, the programmable logic device is programmed to a first state for implementing the second protocol such that the memory device stores or outputs data corresponding to the second packet (selecting various protocols to program FPGA, see Col. 3, lines 51-63; note: SelectMAP protocol may be selected during initial development and then another protocol selected in another stage).
As to claim 13, Jacobson’558 also discloses the controller further includes an operation circuit to control programming of the programmable logic device such that the programmable logic device is programmed to the first state in response to determination that the second protocol is not implemented by the fixed-protocol circuit (mode selection logic on system board 124 may be controllable by configuration system 112 allowing user input to notify FPGA 102 of the selected configuration protocol, see Col. 3, lines 48-51).
As to claim 14, Jacobson’558 also discloses the controller further includes an operation circuit to: determine a determined protocol corresponding to a packet received from the external host, and output a control signal such that configuration data for programming the programmable logic device to a third state for implementing the determined protocol is output from the memory device or is received from the external host (mode selection logic on system board 124 may be controllable by configuration system 112 allowing user input to notify FPGA 102 of the selected configuration protocol, see Col. 3, lines 48-51).
Note claim 15 recites the corresponding limitations of claim 10.  Therefore it is rejected based on the same reason accordingly.
Referring to claim 16, Jacobson’558, as claimed, a storage device (see Fig. 1) comprising: a first fixed-protocol circuit supporting a first protocol when a first request is received with regard to the first protocol (the SelectMAP protocol used for quick configuration during initial stages, see Col. 3, lines 54-57); a first programmable logic device which is programmed to one of one or more states for supporting one or more protocols different from the first protocol (system board with FPGA 124, see Fig. 1), depending on one or more requests received with regard to the one or more protocols (various protocols to program FPGA, see Col. 3, lines 51-63; also note: Col. 7, lines 5-11, 47-51 and Fig. 3); and a first switch circuit to selectively provide a first path or a second path based on the first request and the one or more requests, the first path being through the first fixed-protocol circuit and the second path being through the first programmable logic device (communication with system board with FPGA 124 via paths, see Fig. 1 and Col. 1, lines 46-58), wherein when a second request is received with regard to a second protocol among the one or more protocols, the first switch circuit provides the second path and the first programmable logic device which has been programmed to a first state is reconfigured from the first state to a second state for supporting the second protocol (selecting various protocols to program FPGA, see Col. 3, lines 51-63).
As to claim 17, Jacobson’558 also discloses the first protocol is processed depending on an operation of a first layer and an operation of a second layer and the second protocol is processed depending on an operation of a third layer corresponding to the first layer and an operation of a fourth layer corresponding to the second layer (second protocol is selected for communicating with and configuring the programmable circuit, see Col. 1, lines 52-58, Figs. 1 and 3), and the first fixed-protocol circuit performs the operation of the first layer of the first protocol (the SelectMAP protocol used for quick configuration during initial stages, see Col. 3, lines 54-57) and the first programmable logic device performs the operation of the third layer of the second protocol (implementing various protocols on FPGA, see Col. 3, lines 51-63).
As to claim 19, Jacobson’558 also discloses a buffer to buffer a packet obtained from the second request without outputting the packet, while reconfiguration from the first state to the second 20 state is performed (selecting various protocols to program FPGA, see Col. 3, lines 51-63; also note: Col. 7, lines 5-11, 47-51 and Fig. 3), wherein the buffer does not buffer a packet obtained from the first request (FPGA configured with data from a configuration file by a configuration system, see Col. 2, lines 33-36 and Fig. 1)
As to claim 20, Jacobson’558 also discloses in response to the reconfiguration from the first state to the second state being completed: the buffer outputs the buffered packet, (implementing various protocols on FPGA, see Col. 3, lines 51-63) and the first programmable logic device performs synchronization with regard to a timing of processing the buffered packet and processes the buffered packet based on a synchronized timing (converting and synchronization, see Col. 4, line 42 to Col. 5, line 9 and Col. 6, lines 10-28 regarding timing and clocking rate).



Allowable Subject Matter

Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Knapp (U.S. Patent No. 7,281,082 B1) discloses a flexible scheme for configuring programmable semiconductor devices loading programs from flash memories.
Chan et al. (U.S. Patent No. 6,842,034 B1) discloses selectable dynamic reconfiguration of programmable IP.
Baxter (U.S. Patent No. 5,870,586) discloses configuration emulation of a programmable logic device.
Chan et al. (U.S. Patent No. 7,071,726 B1) discloses selectable dynamic reconfiguration of programmable embedded IP.
Krumel (U.S. Publication No. 2002/0080771 A1) discloses methods using PLD-based network communication protocols.
Krumel (U.S. Publication No. 2011/0164533 A1) discloses methods using PLD-based network communication protocols.
McNamara et al. (U.S. Publication No. 2004/0008725 A1) discloses method and an interface circuit configurable in two communication protocol modes.



The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181